226 Ga. 853 (1970)
178 S.E.2d 161
DENNIS
v.
CITY OF PALMETTO.
25955.
Supreme Court of Georgia.
Submitted July 15, 1970.
Decided November 5, 1970.
Scott Walters, Jr., for appellant.
J. Clifford Johnson, for appellee.
HAWES, Justice.
This is an injunction case in which the plaintiff sought to enjoin the erection of a water storage tank on a described tract of land located in Fulton County outside the City of Palmetto. The court denied a temporary injunction and the plaintiff appealed but did not secure an order of supersedeas as required by the provisions of § 62 of the Appellate Practice Act (Ga. L. 1966, pp. 609, 664; Ga. L. 1967, pp. 226, 239; Code Ann. § 81A-162). Pending the appeal, counsel for appellee has suggested in his brief that the question presented by the appeal is moot because the water tank, the construction of which was sought to be *854 enjoined, "is fully and completely constructed, painted, in service and has water in it." Counsel for the appellant was requested to respond to this suggestion of mootness and in his response does not deny the factual statement of the appellee but merely seeks to distinguish the cases which were cited by counsel for the appellee in support of his contention that the case is moot. We do not deem this response sufficient to prevent the dismissal of the case on the ground of mootness. Under the principles set forth in the opinion of this court in the case of Howard v. Smith, 226 Ga. 850, the question is moot and the appeal here must be dismissed.
Appeal dismissed. All the Justices concur.